DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jenny Sung on 12/30/2020.

The application has been amended as follows: 

The application has been amended as follows: 
20. (Currently Amended) A method for manufacturing a display device, the method comprising: 
preparing a panel assembly comprising a display area and a non-display area neighboring each other in a first direction; 
preparing a cover window over the panel assembly; 
overlapping the non-display area between the cover window and the panel assembly, the first electrode overlapping the non-display area in a second direction different from the first direction; 
providing a second electrode between the cover window and the first electrode; 
providing a pressure-sensitive member between the first electrode and the second electrode; 
providing a first spacer between the first electrode and the second electrode; and 
providing a second spacer between the first electrode and the second electrode, 
wherein the first spacer and the second spacer neighbor each other in [[a]]the first direction,

wherein a first minimum thickness of the pressure-sensitive member in the second direction corresponds to the first spacer, 
wherein a second minimum thickness of the pressure-sensitive member in the second direction corresponds to the second spacer, and 
wherein the first minimum thickness of the pressure-sensitive member is unequal to the second minimum thickness of the pressure-sensitive member.


Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1 and 20, “wherein the first spacer and the second spacer neighbor each other in the first direction, wherein a first minimum thickness of the pressure-sensitive member in the second direction corresponds to the first spacer, wherein a second minimum thickness of the pressure-sensitive member in the second direction corresponds to the second spacer, and wherein the first minimum thickness of the pressure-sensitive member is unequal to the second minimum thickness of the pressure-sensitive member”. Claim 2 and 19 are also allowable as to being dependent on allowable independent claim 1.    The closest prior art of record, US 2019/0138127 (SEO et al.) discloses three pressure sensing portions (see Fig. 10, (401, 402, 403) which are located one on top of the other, respectively [237, 241 and 243]). Also, close prior art US 2013/0050126 (Kimura et al.) discloses pressure sensors (Fig. 89, (118A and 118B) are adjacent to each other [714], however, they are connected to separate source electrodes (121A, 121B) and separate drain electrodes (125A, 125B) respectively, and are separate pressure sensors [658-652].  Therefore, the closest prior art of record, singularly or in combination, fails to anticipate or render the above underlined limitations as a whole obvious. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO OSORIO/Primary Examiner, Art Unit 2692